Title: To Benjamin Franklin from Henry Laurens, 28 March 1784
From: Laurens, Henry
To: Franklin, Benjamin



Dear Sir,
Bath, March 28. 1784

The 20th. Instant I had the honor of receiving your favor of the 12th. with Postscript of the 13th. by the hand of my Son, who will be the Bearer of this. I should have replied immediately, and

at all hazards to my health have made a Journey to Whitehall, on the subject of Mr. Secretary Thomson’s Letter, which considering Times & Tempers, I felt as demanding immediate Attention. But luckily for me, our friend Mr. Hartley was at Bath and just going to London. I requested him to propose to Lord Carmarthen, a convention for extending the stipulated Term, for exchanging the Ratifications of our Definitive Treaty of the 3d. September, and to say I would, without delay, repair to London for executing on our part if necessary—that if the Formality might be dispensed with, without prejudice to the contracting Parties, the assent of the Minister should be signified to me in writing. This morning brought me a Letter from Mr Hartley, a Copy of which will be inclosed. I flatter myself, the Contents will afford the same satisfaction, to yourself and the other Gentlemen on your side the Channel, as I feel upon the occasion.
Mr. Carmichael’s intelligence of new Draughts, “some advised of,” is further alarming. Your answer is sage and good. I am weary of conjectures upon this Business. Is there a Worm at the Root of the hasty grown Gourd? I find however some consolation, in foreseeing that there must be a Stop to the Evil, and hoping the Day cannot be distant. That several of the States are to blame for deficiencies I have no doubt, but according to my Ideas, no Necessity could sanctify continued Draughts under a moral certainty of Dishonor. Abundantly more prudent would it have been, to submit to every Inconvenience at home. Creditors there would have worked out their own Salvation, and People’s Eyes would have been opened. The Work must still be performed with accumulated Weight.
I have heard nothing since I left London the 16th. relative to the intended Regulations of Commerce with America, except the Extension of the Intercourse Bill, and from Mr Bourdieu who writes in general terms.


“I could have wished to have carried him better accounts of the Conduct of Administration, touching the American Intercourse Bill, but there are strong remains of the old Leaven among us, and the same Disposition for monopolizing the Trade and Navigation of the World to ourselves.”

But as this Gentleman intends to make you a Visit in a few days, You’ll have an Opportunity of learning particulars from himself.
I sent you some time ago a Pamphlet entitled Considerations &c. The Author having entreated my Opinion, I have pointed out several parts which will probably be ill taken by our People. They may ask, is this the Work of a Friend? Harry will shew you my Remarks, such as they are. I was too sick to be minute and could only dictate in brief.
As for the Treasury Affair, being well acquainted with their tricks and not ignorant of their present Necessities, I think nothing more about it, except that when I am able to walk up the Steps, I will once firmly request a categorical Answer, persuaded at the same time, that the Chance, even of recovering the authenticated Account lodged in their Office, is against me. This and much greater Losses in my Estate are to my feelings trifles, compared with the destruction of all my papers, a savage Work which my Attornies inform me was perpetrated by the British troops when they were in possession of South Carolina. The Papers had been lodged under the protection of an old Gentleman Seventy miles from the Sea.
My late Journey to London in January was made in full

determination to provide proper Embarkation hoping to have been this day on my Voyage, but sickness rendered me wholly incapable of taking the necessary Steps. At this moment I feel a double Regret from losing the advantage of a long continued Easterly Wind, and from feeling the same Wind piercing thro’ all my joints. An Accident however has lately happened which would arrest my attempts for some days, even if I had strength enough to stir about. My Son’s late journey to France was intended for conducting his widowed Aunt and his Sister to this Kingdom, but the former being very infirm was incapable of proceeding in the late severe Season. He is now going to make a second Attempt. The concerns of two distressed Families render it necessary for me to wait the Event, hoping no Offence will be taken on the other side of the Water, when no Expence or Loss will be incurred by the delay.
Thus circumstanced I do not expect to begin my Voyage till the middle of May. When please God I arrive at the proper place, I shall pay full attention to the desires respecting yourself.
The good old Lady’s sole claim to Infallibility conveys to the World in general a Satire, as severe as Sir Richard’s Lampoon upon the Church established by Law, but I had something else in contemplation, when in the fullness of my heart, the intimation, which you have treated with so much pleasantry, gushed forth. I could honestly make an Explanation to a third Person, and to the satisfaction of every unprejudiced impartial Person. To such I appeal. An attempt here, I am sure would be disgusting.
I have desired my Son to present you with the latest News Papers and Pamphlets and not to forget the Letters of Marius.
With repeated good wishes for your health and happiness, And with sincere Attachment I have the honor to be, Dear sir Your faithful & Obedt servant

Henry Laurens.
His Excellency Benjamin Franklin Esqr. Passy.

